DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 16, 27, 31 are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 5,789,781) in view of Yen et al. (US 2013/0256801). 
Regarding Claim 1, McKitterick discloses device (Figures 4-5), comprising: 
a diode circuit on a substrate (comprising diode circuit 26 on substrate 40, Figures 4-5) and coupled between a first input/output (I/O) pin (pin at 32, Figures 4-5) and a second I/O pin of a circuit (pin at 34, Figures 4-5), and configured to be turned off (Column 2, lines 7-9, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”), wherein the diode circuit comprises a first transistor (28) that is coupled to the first I/O pin (28 coupled to the pin at 32) and a second transistor (30) that is coupled to the second I/O pin (30 coupled to the pin at 34), 
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit and a second discharging path for the second I/O pin of the circuit (26 function as a pass gate, Column 4, lines 20-25, Column 2, lines 7-9, discussing prior art and motivation for 
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (source 32 of 28), and is independent from a first gate structure of the first transistor (gate structure 36 of 28), wherein the diode circuit further comprises an interconnection structure (comprising 50, 48), the interconnection structure comprises a first contact (50), and a second contact (48), 
wherein the first transistor and the second transistor comprise an active region comprising a first portion (comprising the source 32 of 28), a second portion (comprising drains 44, 46 of 28, 30 respectively), and a third portion (comprising source 34 of 30), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (44, 46 of 28, 30 respectively), the first gate structure of the first transistor and a second gate structure of the second transistor (a second gate structure 38 of 30) are over the second portion (48 over 50, Figures 4-5), the first contact is over the second portion (50 over the second portion), and the second contact is over the first contact, the first gate structure, and the second gate structure (50 over 48 over 48, 36, 38, Figures 4-5), 
wherein the first portion and the third portion are in contact with the substrate (source 32 and source 34 portions in contact with substrate 40  via 24, Figures 4-5).
McKitterick does not specifically disclose that the second contact and the first gate structure are in different layers.
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Regarding Claim 5, combination of McKitterick and Yen does not specifically disclose that a width of the diode circuit in the device of Claim 1, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 16, McKitterick discloses a method (Figures 4-5), comprising: 
coupling transistors on a substrate (comprising transistors in 26, Figures 4-5), which are integrally at an active region and adjacent to each other (Figures 4-5), 
turning off the transistors, in order to provide a first discharging path from the first I/O pin to a first bulk of a first transistor and to provide a second discharging path for the second I/O pin (26 function as a pass gate, Column 4, lines 20-25, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”), 
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (source 32 of 28), and is independent from a first gate structure of the first transistor (32 is independent of a gate structure 36 of 28), 
wherein an interconnection structure comprises a first contact (comprising 50, Figures 4-5) and a second contact (comprising 48, Figures 4-5), 
wherein the transistors comprises the first transistor and a second transistor (28, 30 respectively, Figures 4-5), wherein the first transistor and the second transistor comprise an active region comprising a first portion (comprising the source 32 of 28), a second portion (comprising drains 44, 46 of 28, 30 respectively), and a third portion (comprising source 34 of 30), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (44, 46 of 28, 30 respectively), the first gate structure of the first transistor and a second gate structure of the second transistor (a second gate structure 38 of 30) are over the second portion (48 over 50, Figures 4-5), the first contact is over the second portion (50 over the second portion), and the second contact 
wherein the first portion and the third portion are in contact with the substrate (source 32 and source 34 portions in contact with substrate 40  via 24, Figures 4-5).
(Figure 3A/3B).
McKitterick does not specifically disclose that the second contact and the first gate structure are in different layers.
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Claim 27, combination of McKitterick and Yen discloses the device of Claim 1, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (the second discharge path from the second I/O pin at 34 to the bulk of 30, Figures 4-5).
Regarding Claim 31, combination of McKitterick and Yen discloses the method of Claim 16, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (the second discharge path from the second I/O pin at 34 to the bulk of 30, Figures 4-5).
Claims 2-4, 25-27 and 17, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 5,789,781) in view of Yen et al. (US 2013/0256801) and Lim et al. (US 2015/0293417).
Regarding Claim 2, McKitterick discloses the device of Claim 1, wherein the first transistor is coupled between a node and the first I/O pin (28 coupled between the first I/O pad and a node 59, Figures 4-5), wherein the second transistor is coupled between the node and the second I/O pin (30 coupled between the second I/O pad and 50, Figures 4-5), wherein, a control terminal of the first transistor, and a control terminal of the second transistor are configured to receive a first voltage, in order to turn off the first transistor and the second transistor (voltage received at 48 coupled to the control gates of 28, 30, Figures 4-5). Combination of McKitterick and Yen does not disclose the voltage applied to the node.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection at a node (T12 and T22 
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application), wherein a node, a control terminal of the first transistor, a control terminal of the second transistor are configured to receive the same voltage (gate terminals of T12, T22, and the node connected to BL1, Figures 2B, 3-4, 5A-C, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, an interconnection structure as taught by Lim, such that the (same) voltage can be applied to the first contact and the second contact. 
Regarding Claim 3, combination of McKitterick, Yen and Lim discloses the device of Claim 2, wherein the second portion of the active region corresponds to the node (second portion corresponds to 50, Figure 4-5), wherein the first gate structure is 
Regarding Claim 4, combination of McKitterick and Lim discloses the device of Claim 2, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (Figures 4-5).
Regarding Claim 25, combination of McKitterick and Lim discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (McKitterick, 50 disposed over the second portion, Figures 4-5).
Claim 26 basically recites the same limitations as Claim 5, except that the device of Claim 25 is recited.  Therefore, Claim 26 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 17, McKitterick discloses the method of Claim 16, wherein turning off the transistors comprises: 

Combination of McKitterick and Yen does not disclose the node being coupled to a first terminal of the first transistor and a first terminal of the second transistor.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, an interconnection structure as taught by Lim, such that the (same) voltage can be applied to the first contact and the second contact.
Claim 28 basically recites the same limitations as Claim 3, except that the method of Claim 29 is recited.  Therefore Claim 28 is rejected at least for the same reasons as for Claim 5.
Regarding Claim 29, combination of McKitterick, Yen and Lim discloses the method of Claim 28, wherein the first contact is disposed over and coupled to the second portion of the active region (McKitterick, 50 disposed over the second portion, Figures 4-5).
Claim 30 basically recites the same limitations as Claim 5, except that the method of Claim 29 is recited.  Therefore Claim 30 is rejected at least for the same reasons as for Claim 5. 
Claims 21-24, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 5,789,781) in view of Mallikarjunaswamy (US 2011/0127602) and Yen et al. (US 2013/0256801).
Regarding Claim 21, McKitterick discloses circuit (Figures 4-5 used for reference), comprising: 

wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (26 function as a pass gate, Column 4, lines 20-25, Column 2, lines 7-9, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”); and 
an active region (active region at 28, 30, Figures 4-5) wherein the first transistor is at the active region (28 at the active region, Figures 4-5), wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (source 32 of 28, Figures 4-5), and is independent from a first gate structure of the first transistor (gate structure 34 of 28, Figures 4-5), wherein the diode circuit further comprises an interconnection structure (comprising 50, 48, Figures 4-5), the interconnection structure comprises a first contact (50, Figures 4-5), and a second contact (48, Figures 4-5), wherein the  first contact is between the second contact and the substrate (50between substrate and 48, Figures 4-5). 
McKitterick does not specifically disclose that the diode circuit further comprises two dummy gates, wherein the dummy gates cover two edges of the active region and disclose that the second contact and the first gate structure are in different layers.

Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the circuit of McKitterick, dummy gates as taught by Mallikarjunaswamy, in circuits where trenches are used only for device isolation (see Paragraph 51, Mallikarjunaswamy), and to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
. 
Claim 22, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 21, wherein the first gate structure is over the active region and configured to receive a voltage, in order to turn off the first transistor (ON/OFF input to the gate of Mn3, gate of Mn3 over the active region of source/drain, Figures 4-5, ground voltage connected to the gates of Mn3).
Regarding Claim 23, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 22, wherein the diode circuit is further configured to provide a second discharging path for the second I/O pin to a second bulk terminal of the second transistor (discharge path from the I/O pin at 34 to the bulk terminal 42 of 30, Figures 4-5), wherein a second gate structure of the second transistor is over the active region and configured to receive the voltage, in order to turn off the second transistor (ON/OFF input to the gate of 30, gate of 30 over the active region configured to receive voltage applied to 48, Figures 4-5).
Regarding Claim 24, combination of McKitterick, Yen and Mallikarjunaswamy does not specifically disclose that a width of the diode circuit in the device of Claim 21, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 32, combination of McKitterick, Yen and Mallikarjunaswamy discloses the device of Claim 3, wherein the first contact is disposed over and coupled 
Regarding Claim 33, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 32, wherein the second contact couples together the first gate structure of the first transistor, and a second gate structure of the second transistor (48 couples together 36, 38, Figures 4-5). Combination of McKitterick and Mallikajunaswamy does not disclose the second contact couples the first contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move/lower the second contact to be coupled to the first contact also, such that same voltage can be applied to the second contact and the first contact.
Claims 21-24, 32-33 are ejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0243712) in view of Mallikarjunaswamy (US 2011/0127602) and Yen et al. (US 2013/0256801).
Regarding Claim 21, Yamada discloses a circuit (Figures 4-5), comprising: a diode circuit on a substrate (comprising Mn3, D1/D4, Mn4,D2/D5 on substrate 101, Figures 4-5, Paragraph 79, “….a substrate including the impurity area..”) coupled between a first I/O pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5), and comprising a first transistor and a second transistor (comprising Mn3, Mn4, Figures 4-5), wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of 
an active region, wherein the first transistor is formed at the active region (region of the semiconductor substrate where the transistors Mn3, Mn4 in Figures 4-5 are formed, comprising 100 with doped regions),
wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein the diode circuit further comprises an interconnection structure (interconnection structure comprising connection from the gates to the common source/drain, Figure 5), the interconnection structure comprises a first contact and a second contact, wherein the first contact is between the second contact and the substrate (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5).
Yamada does not disclose the diode circuit further comprises two dummy gates, wherein the dummy gates cover two edges of the active region, and disclose that the second contact and the first gate structure are in different layers.
Mallikarjunaswamy discloses a MOS transistor structure comprising source, drain and gate terminals and further including two dummy gates that cover two edges of the 
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the circuit of Yamada, dummy gates as taught by Mallikarjunaswamy, in circuits where trenches are used only for device isolation (see Paragraph 51, Mallikarjunaswamy), and to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Regarding Claim 22, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 21, wherein the first gate structure is over the active region and configured to receive a voltage, in order to turn off the first transistor (ON/OFF input 
Regarding Claim 23, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 22, wherein the diode circuit is further configured to provide a second discharging path for the second I/O pin to a second bulk terminal of the second transistor (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”), wherein a second gate structure of the second transistor is over the active region and configured to receive the voltage, in order to turn off the second transistor (ON/OFF input to the gate of Mn4, gate of Mn4 over the active region of source/drain of Mn4, Figures 4-5).
Regarding Claim 24, combination of Yamada, Mallikajunaswamy and Yen does not specifically disclose that a width of the diode circuit in the device of Claim 21, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 32, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 21, wherein the first contact is disposed over and coupled to the active region (Figures 4-5).
Claim 33, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 32, wherein the second contact couples together the first contact, the first gate structure of the first transistor, and a second gate structure of the second transistor (Figures 4-5).
Claims 1-5, 16-17, 25-31 are ejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0243712) in view of Lim et al. (US 2015/0293417) and Yen et al. (US 2013/0256801).
Regarding Claim 1, Yamada discloses a device (Figures 4-5), comprising: 
a diode circuit formed on a substrate (comprising Mn3,D1/D4, Mn4,D2/D5 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79) coupled between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5), and configured to be turned off (ON/OFF input to gate of Mn3, Mn4, Figures 4-5), wherein the diode circuit comprises a first transistor that is coupled to the first I/O pin (Mn3 in Figures 4-5 is a transistor) and a second transistor that is coupled to the second I/O pin (Mn4 coupled to the node and the IN/OUT pin),
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3) and a second discharging path for the second I/O pin of the circuit (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein the diode circuit further comprises an interconnection structure (interconnection structure comprising connection from the gates to the common source/drain, Figure 5), the interconnection structure comprises a first contact and a second contact (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5),
wherein the first transistor and the second transistor comprise an active region comprising a first portion, a second portion, and a third portion (active region corresponding to the source/drain of the first transistor and the second transistor being a second portion, and a first portion and a third portion being any part of the remaining active region, Figure 5), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (active region corresponding to a second source/drain of the first transistor and a source/drain terminal of the second transistor, Figure 5), the first gate structure of the first transistor and a second gate structure of the second transistor are over the second portion (first gate structure over the source/drain of the first transistor and the 
Yamada does not specifically disclose the second contact is over the first contact and the second contact and the first gate structure are in different layers.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as 
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by Lim, to optimize the layer structure based on the design conditions such as size, space, number of contacts, type of transistors and gate bias requirements and to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference.  
Regarding Claim 2, combination of Yamada, Lim and Yen discloses the device of Claim 1, wherein the first transistor is coupled between a node and the first I/O pin (Mn3 is coupled between a node coupled to other/second source/drain of Mn3, Mn4, 
Regarding Claim 3, combination of Yamada, Lim and Yen discloses the device of Claim 2, wherein the first transistor and the second transistor comprises: 
wherein the second portion of the active region corresponds to the node (the second portion corresponds to the node, Figure 5); 
wherein the first gate structure (gate of transistor Mn3 schematically shown in Figure 5) is configured to operate as the control terminal of the first transistor (gate region of Mn3 is the control terminal receiving control voltage in Figure 5); 
wherein the second gate structure (gate of Mn4, Figure 5) is configured to operate as the control terminal of the second transistor (gate region of Mn4 arranged between the commonly coupled drain/source region and the drain/source region and of the Mn3 schematically shown in Figure 5); and 

Regarding Claim 4, combination of Yamada, Lim and Yen discloses the device of Claim 2, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Regarding Claim 5, combination of Yamada, Yen and Lim does not specifically disclose that a width of the diode circuit in the device of Claim 1, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 16, Yamada discloses a method (Figures 4-5), comprising: 
coupling transistors formed on a substrate (comprising Mn3 with D1, Mn4 with D2 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79), which are integrally formed at an active region and adjacent to each other (Mn3, Mn4 source/drain to drain/source coupled, Figures 4-5), between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5); and 

wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein an interconnection structure (interconnection structure comprising connection from the gates to the common drain, Figure 5) comprises a first contact and a second contact (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5).  
 wherein the transistors comprises the first transistor and a second transistor (Mn3, Mn4 respectively, Figures 4-5), wherein the first transistor and the second transistor comprise an active region comprising a first portion, a second portion, and a third portion (active region corresponding to the source/drain of the first transistor and the second transistor being a second portion, and a first portion and a third portion 
the first gate structure of the first transistor and a second gate structure of the second transistor are over the second portion (first gate structure over the source/drain of the first transistor and the second gate structure above the source/drain of the second transistor in the schematic shown in Figure 5), the first contact is over the second portion (common source/drain contact over the second portion, Figure 5), the second contact is over the first gate structure and the second gate structure (the second contact- comprising contacts from the gates Mn3, Mn4 to the common source/drain terminal- over the first gate structure and the second gate structure Figure 5), wherein the first portion and third portion are in contact with the substrate (Paragraph 79, “….a substrate including the impurity area..”).
Yamada does not specifically disclose the second contact is over the first contact and the second contact and the first gate structure are in different layers.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first 
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application).
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by Lim, 
Regarding Claim 17, combination of Yamada, Lim and Yen discloses the method of Claim 16, wherein turning off the transistors comprises: 
transmitting a voltage to a node (node comprising common source/drain terminal, Figure 5) which is coupled to a control terminal and a first terminal of the first transistor and a control terminal and a first terminal of the second transistor, in order to turn off the first transistor and the second transistor (transmitting gate voltage to gate/control terminal and body/bulk terminal of Mn3 and a gate/control terminal and a bulk/body terminal of Mn4, Figures 4-5), 
wherein the first source/drain terminal of the first transistor is coupled to the first I/O pin, and a second source/drain terminal of the second transistor is coupled to the second I/O pin (first source/drain terminal of Mn3, Mn4 coupled to the first and the second I/O pins respectively, Figures 4-5). 
Regarding Claim 25, combination of Yamada, Lim and Yen discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second 
Claim 26 basically recites the same limitations as Claim 5, except that the device of Claim 25 is recited.  Therefore Claim 26 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 27, combination of Yamada, Lim and Yen discloses the device of Claim 1, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Claim 28 basically recites the method corresponding to the device of Claim 3, therefore rejected at least for the same reasons as for Claim 3.
Regarding Claim 29, combination of Yamada, Lim and Yen discloses the method of Claim 28, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second transistors T12 and T22 and the first breakup line BL1 through the second contact hole C2.  The common contact part CC is at least partially defined by the bridge electrode BE, which connects the second drain electrodes DE2 and the first breakup line BL1 through the second contact hole C2”).
Claim 30 basically recites the same limitations as Claim 5, except that the method of Claim 29 is recited.  Therefore Claim 30 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 31, combination of Yamada, Lim and Yen discloses the method of Claim 16, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Response to Arguments
Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection addressing the new limitations (newly found secondary reference Yen is brought in for the obviousness teaching of the new limitation of “the second contact and first gate structure are in different layers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 6,204,546); Lue et al. (US 2015/0318273).
discloses a device (Figures 1-20), comprising: a diode circuit (for example, comprising 11, 12, Figure 1, also see corresponding elements in other Figures) coupled between a first input/output (I/O) pin (connected to the drain/source node of 10, Figure 1) and a second I/O pin (connected to the drain/source node of 11, Figure 1, it is noted that I/O pins are shown as coupled to the substrate when switched off/during manufacturing, to be coupled to the circuit to be protected) of a circuit (circuit to be protected), and configured to be turned off (Paragraphs, 42, 70-71), wherein the diode circuit is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/17/2022